— Casey, J.
Defendant entered a plea of guilty to the crime of sodomy in the second degree in full satisfaction of an indictment which charged that crime and also the crime of rape in the second degree. Defendant understood that he would be sentenced as a second felony offender to an indeterminate prison term of 3 to 6 years and admitted a prior conviction of the crime of sexual abuse in the first degree as the predicate felony. Defendant was sentenced as indicated, and County Court imposed a surcharge of $100 mandated by CPL 420.35, refusing defendant’s request to waive the surcharge for lack of a showing of indigency.
On this appeal, defendant argues only the excessiveness of his sentence. Defendant was permitted to plead to one count of a two-count indictment. He admitted being a second felony offender and clearly understood what the sentence would be if he pleaded guilty. Having received the negotiated bargain, defendant can hardly claim that the sentence is harsh and excessive, and we do not view it so in the interest of justice.
Furthermore, we find no abuse of discretion in the imposition of the surcharge of $100. Defendant’s failure to demonstrate his indigency required the imposition of the surcharge. The judgment of conviction should be affirmed.
Judgment affirmed. Mahoney, P. J., Kane, Casey, Weiss and Mikoll, JJ., concur.